Title: From George Washington to Major General William Heath, 26 August 1779
From: Washington, George
To: Heath, William


        
          Dear Sir
          Head Quarters [West Point] 26 Augt 1779.
        
        I have been favd with yours of Yesterday, inclosing a representation by Capt. Heywood of the treatment of his Flag, and a letter from General Huntingdon on the subject of the deficiency of Rations. I have wrote to Sir Henry Clinton, remonstrating against the indelicacy of such behaviour, and hoping that no such insult will be offered in future. You will be pleased to send the inclosed to Verplanks point.
        I will have reference to the different regulations that have been made respecting Rations, and will give an answer to the Contents of Genl Huntingdens letter, as soon as I have satisfied myself on the line of conduct that ought to be pursued. I am Dear Sir Your most obt & humble Servt
        
          Go: Washington
        
      